Citation Nr: 0517928	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  00-23 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 for left eye disability based upon 
surgical treatment by the Department of Veterans Affairs 
(VA).  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Cooper, Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
October 1948.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a July 2000 rating decision of the VA 
Regional Office (RO) in Hartford, Connecticut.  The Board 
remanded the case in May 2004 for further development, and 
the case was returned to the Board in May 2005.  


REMAND

The veteran essentially contends that he has additional 
disability of the left eye due negligence on the part of VA 
in connection with surgery performed in February 1997.  

In the May 2004 remand, the Board directed the RO or the 
Appeals Management Center (AMC) to arrange for an 
ophthalmologist to review the claims folder and provide an 
opinion, with supporting rationale, as to whether it is at 
least as likely as not that carelessness, negligence, lack of 
proper skill, error in judgment or similar instance of fault 
on the part of VA in connection with surgery on the veteran's 
left eye resulted in additional disability of the his left 
eye or that the additional disability of the veteran's left 
eye from VA surgery was not reasonably foreseeable under the 
circumstances.  

Thereafter, the veteran underwent a VA examination in August 
2004.  The examiner's opinion essentially consists of a 
recitation of a prior medical opinion which stated that the 
veteran "most likely" had a very severe form of diabetic 
eye disease and despite the best efforts of the VA doctors, 
the disease progressed to the point of causing severe left 
eye vision loss.  The opinion is not responsive to the 
Board's remand directive.  

In Stegall v. West, 11 Vet. App. 268 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand was necessary because of the RO's failure to follow 
the Board's directives in a prior remand.  The Court further 
held that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  Id.  

In light of these circumstances, the case is REMANDED to the 
RO (via the AMC) for the following action:

1.  The claims file should be forwarded 
to an ophthalmologist for review.  Based 
upon the claims folder review, the 
ophthalmologist should provide an opinion 
as to whether it is at least as likely as 
not (50 percent or better probability) 
that carelessness, negligence, lack of 
proper skill, error in judgment or 
similar instance of fault on the part of 
VA in connection with surgery on the 
veteran's left eye resulted in additional 
disability of his left eye or that the 
additional disability of his left eye 
from VA surgery was not reasonably 
foreseeable under the circumstances.  A 
full and thorough discussion with 
adequate rationale for all opinions 
expressed must also be provided.  

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative and they should be 
afforded an appropriate opportunity to 
respond before the claims folder is 
returned to the Board for further 
appellate action.  

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this case.  No action is required of the 
veteran unless he is otherwise notified by VA, but he has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


